
	
		I
		112th CONGRESS
		1st Session
		H. R. 3311
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Bilbray (for
			 himself, Mr. Filner,
			 Mr. Hunter, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To facilitate the hosting in the United States of the
		  34th America’s Cup by authorizing certain eligible vessels to participate in
		  activities related to the competition.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Cup Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)34th america’s
			 cupThe term 34th America’s Cup means the America’s
			 Cup World Series held in San Diego, California, from November 12–20,
			 2011.
			(2)America’s cup
			 race managementThe term America’s Cup Race
			 Management means the entity established to provide for independent,
			 professional, and neutral race management of the America’s Cup sailing
			 competitions.
			(3)Eligibility
			 certificationThe term Eligibility Certification
			 means a certification issued under section 4.
			(4)Eligible
			 vesselThe term eligible vessel means a competing
			 vessel or supporting vessel of any registry that—
				(A)is recognized by
			 America’s Cup Race Management as an official competing vessel, or supporting
			 vessel of, the 34th America’s Cup, as evidenced in writing to the Administrator
			 of the Maritime Administration of the Department of Transportation;
				(B)transports not
			 more than 25 individuals, in addition to the crew;
				(C)is not a ferry (as
			 defined under section 2101(10b) of title 46, United States Code);
				(D)does not transport
			 individuals in point-to-point service for hire; and
				(E)does not transport
			 merchandise between ports in the United States.
				(5)Supporting
			 vesselThe term supporting vessel means a vessel
			 that is operating in support of the 34th America’s Cup by—
				(A)positioning a
			 competing vessel on the race course;
				(B)transporting
			 equipment and supplies utilized for the staging, operations, or broadcast of
			 the competition; or
				(C)transporting
			 individuals who—
					(i)have
			 not purchased tickets or directly paid for their passage; and
					(ii)who are engaged
			 in the staging, operations, or broadcast of the competition, race team
			 personnel, members of the media, or event sponsors.
					3.Authorization of
			 eligible vesselsNotwithstanding sections 55102, 55103, and
			 55111 of title 46, United States Code, an eligible vessel, operating only in
			 preparation for, or in connection with, the 34th America’s Cup competition, may
			 position competing vessels and may transport individuals and equipment and
			 supplies utilized for the staging, operations, or broadcast of the competition
			 from and around the ports in the United States.
		4.Certification
			(a)RequirementA vessel may not operate under section 3
			 unless the vessel has received an Eligibility Certification.
			(b)IssuanceThe Administrator of the Maritime
			 Administration of the Department of Transportation is authorized to issue an
			 Eligibility Certification with respect to any vessel that the Administrator
			 determines, in his or her sole discretion, meets the requirements set forth in
			 section 2(4).
			5.EnforcementNotwithstanding sections 55102, 55103, and
			 55111 of title 46, United States Code, an Eligibility Certification shall be
			 conclusive evidence to the Secretary of the Department of Homeland Security of
			 the qualification of the vessel for which it has been issued to participate in
			 the 34th America’s Cup as a competing vessel or a supporting vessel.
		6.PenaltyAny vessel participating in the 34th
			 America’s Cup as a competing vessel or supporting vessel that has not received
			 an Eligibility Certification or is not in compliance with section 12112 of
			 title 46, United States Code, shall be subject to the applicable penalties
			 provided in chapters 121 and 551 of title 46, United States Code.
		
